168 F.3d 413
Michael A. HADDLE, Plaintiff-Appellant,v.Jeanette G. GARRISON, Dennis Kelly, et al., Defendants-Appellees.
Nos. 96-8856, 96-9072.
United States Court of Appeals,Eleventh Circuit.
Feb. 22, 1999.

Charles C. Stebbins, III, Warlick, Tritt & Stebbins, C. Thompson Harley, Fletcher, Harley & Fletcher, Augusta, GA, for Plaintiff-Appellant.
Phillip A. Bradley, Barry J. Armstrong, Long, Aldridge & Norman, Atlanta, GA, J. Patrick Claiborne, Augusta, GA, for Defendants-Appellees.
Dennis J. Kelly, Coleman, FL, pro se.
Appeals from the United States District Court for the Southern District of Georgia (Nos.  CV 196-29(AAA), 96-00029-CV-1(AAA));  Anthony A. Alaimo, Judge.
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES.
Before COX and BARKETT, Circuit Judges, and HUNT*, District Judge.
PER CURIAM:


1
The judgments of the district court are, pursuant to the mandate of the Supreme Court, reversed, and these cases are remanded to the district court for further proceedings consistent with the Supreme Court's opinion.


2
REVERSED AND REMANDED.



*
 Honorable Willis B. Hunt, Jr., U.S. District Judge for the Northern District of Georgia, sitting by designation